.NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

              JAMES LEE WILLIAMS,
                 Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2018-1689
                  ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00679-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

                  Decided: July 11, 2018
                  ______________________

   JAMES    LEE     WILLIAMS,    Yuma,     AZ,   pro   se.

    JOSHUA E. KURLAND, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by ROBERT EDWARD KIRSCHMAN, JR., PATRICIA M.
MCCARTHY, CHAD A. READLER.
                ______________________

  Before NEWMAN, CHEN, and HUGHES, Circuit Judges.
2                                 WILLIAMS v. UNITED STATES




PER CURIAM.
    James Lee Williams presently leases a parcel of agri-
cultural land in an area located along the border of Arizo-
na and California known as the Yuma Island.
Purportedly in relation to that leasehold, Mr. Williams
sued the United States in the U.S. Court of Federal
Claims, alleging that U.S. agencies administered racially
discriminatory policies and committed fraud that denied
his ancestors the right to acquire land and water rights on
the Yuma Island and therefore an opportunity to build
wealth. That in turn, Mr. Williams argued below, violat-
ed the Fifth Amendment Takings Clause and the Due
Process Clause.
    The trial court dismissed the action for lack of subject
matter jurisdiction, finding his claims either time-barred,
sounding in tort, or unconnected to any identified money-
mandating source of law within the court’s jurisdiction.
On appeal, Mr. Williams concedes in his informal opening
brief that there exists no reversible error in the trial
court’s judgment. See Appellant’s Informal Opening Br.
1–2. He merely alleges anew that he seeks damages for
decades of discrimination by U.S. agencies that deprived
him of life, liberty, and the right to acquire property as a
U.S. citizen, Appellant’s Informal Opening Br. 2, and that
the United States failed to provide equal protection on
account of race, Appellant’s Informal Reply Br. 7. But the
law is well settled that neither the Due Process Clause of
the Fifth or Fourteenth Amendment nor the Equal Pro-
tection Clause of the Fourteenth Amendment vests the
Court of Federal Claims with jurisdiction under the
Tucker Act because those provisions do not mandate the
payment of money by the United States. LeBlanc v.
United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995); accord
Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir.
2013).
WILLIAMS v. UNITED STATES                                   3



    In his notice of appeal, Mr. Williams additionally as-
serts that he “appeal[s] to provide the statute [42 U.S.C.
§ 2000d-7] that was omitted in the initial claim that is
money mandating.” Notice of Appeal 5 ¶ 1, Docket No. 1
(Mar. 15, 2018). To the extent that assertion can be
construed as an argument challenging the trial court’s
decision, the argument fails. 1 Section 2000d–7 “expressly
waives state sovereign immunity for violations of . . . ‘title
VI of the Civil Rights Act of 1964,’” Sossamon v. Texas,
563 U.S. 277, 291 (2011) (emphasis added) (quoting
§ 2000d–7(a)(1)), and “[i]n a suit against a State,”
§ 2000d–7(a)(2) (emphasis added), “makes ‘remedies
(including remedies both at law and in equity) . . . availa-
ble for such a violation to the same extent as such reme-
dies are available for such a violation in the suit against
any public or private entity other than a State,’” Sossa-
mon, 563 U.S. at 291 (alteration in original) (quoting
§ 2000d–7(a)(2)). See also Alexander v. Sandoval, 532
U.S. 275, 280 (2001) (stating that § 2000d–7 “expressly
abrogated States’ sovereign immunity against suits
brought in federal court to enforce Title VI” against
them). The statute sets forth no private right of action for
money damages against the United States, which could be
enforced in the Court of Federal Claims.
    To the extent Mr. Williams raises additional argu-
ments or allegations in support of jurisdiction in his
informal reply brief, we are not persuaded that he cures
the jurisdictional defect. Because Mr. Williams agrees
that the court did not err and we do not discern any error
in the court’s jurisdictional analysis, we affirm the court’s
dismissal of the action.



    1  The argument is also waived because it was not
raised below. Petro-Hunt, L.L.C. v. United States, 862
F.3d 1370, 1383 (Fed. Cir. 2017), cert. denied sub nom.
Petro-Hunt, LLC v. United States, 138 S. Ct. 1989 (2018).
4                     WILLIAMS v. UNITED STATES




                AFFIRMED
    No costs.